UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.fisb.uscourts.gov

 

In re: Case No. 18-16248-BKC-MAM Chapter 7
CHANCE & ANTHEM, LLC,
Debtor.
/
ROBERT C. FURR not individually ADV. NO. 19-01298-MAM  FILED-USBC. FLS-HPB

but as Chapter 7 Trustee of the estate 19 0¢ :
of the Debtor, Chance & Anthem, T 21 Px3:28

LLC, it
Plaintiff,

Vv.

JEFFREY M. SISKIND, individually and d/b/a
SISKIND LEGAL SERVICES, TANYA
SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST, FRANK
ZOKAITES, individually, CANNAMED
PHARMACEUTICALS, LLC, a Maryland
Limited Liability Company, OB REAL ESTATE
HOLDINGS 1732, LLC, a Florida Limited
Liability Company, SISKIND LEGAL
SERVICES, LLC, a Florida Limited Liability
Company, SOVEREIGN GAMING &
ENTERTAINMENT, LLC, a Florida Limited
Liability Company FLORIDA'S ASSOCIATION
OF COMMUNITY BANKS AND CREDIT
UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a
Florida Corporation, WELLINGTON 3445, LP, a
Florida Limited Partnership, ZOKAITES
PROPERTIES, LP, a Pennsylvania Limited
Partnership, and ROBERT GIBSON, individually

Defendants
/

RELIEF DEFENDANT'S SECOND MOTION FOR PROTECTIVE ORDER.
Robert Gibson, pro se, a Relief Defendant in this matter hereby files this Motion for

Protective Order seeking relief from three (3) cross-notices of taking deposition, none of which is

served pursuant to the rules and which make untimely and unauthorized demands, and in support

 
 

thereof states as follows:

1. By this Motion, Relief Defendant Robert Gibson (“Movant”) requests the entry of an Order
protecting Relief Defendant from unauthorized, untimely and improperly served cross-notices of
taking deposition from Plaintiff and co-defendants in this adversary proceeding concerning the
estate of the Debtor, Chance & Anthem, LLC.

2. On January 29, 2018 (the “Petition Date”), Debtor filed a voluntary petition for relief under
Chapter 7, Title 11 of the United States Code (the “Bankruptcy Code”). [Main Case, ECF No. 1].
Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 trustee for the Debtor’s
bankruptcy estate.

3. On August 06, 2019, the Trustee filed an adversary complaint (the “Complaint”) against
numerous Defendants, including Movant, to among other things, avoid and recover certain
fraudulent transfers made by the Debtors to Defendants pursuant to Sections 544, 548 and 550 of
Title 11 of the United States Code and Section 726 of the Florida Statutes.

4. Ascontemplated by Local Rule Number 9076-1 Movant is not a Registered User of
CM/ECF and has not otherwise waived his right to receive notice by first class mail nor consented
to receive notice electronically via the CM/ECF generated NEF, as otherwise allowed by Local
Rule Number 9076-1(A).

5. As an unrepresented party, Relief Defendant is entitled to timely service by US Mail:

Depositions Upon Oral Examination — Reasonable Notice of Taking Depositions

Local Rule Number:

Rule 7030-2
7000 Series

Unless otherwise stipulated by all interested parties or directed by the court or by these
rules, the deposition of any person upon oral examination may be taken upon actual
delivery of at least 14 days’ notice in writing to the deponent and to every other party to the
action.

[Comment: See also Bankruptcy Rule 9014 and Local Rule 9014-1 (contested matters are
subject to discovery rules).]

 
6. On September 24, 2019, on Relief Defendant’s motion for protective order, this Court
ordered, on the record, that: “Okay. You're now putting on the record to all the parties in this case
that you do not wish to be contacted by email. You don't want to accept service of anything by
email. So I'm telling all the parties in this case that they need to serve you by U.S. Mail.”

7. Notwithstanding this Court’s admonishment, the parties have failed to timely notice Relief
Defendant for Deposition.

8. On October 8, 2019, at a hearing on attorney Samantha Haimo’s Motion to Compel Relief
Defendant’s Deposition this Court ordered that Relief Defendant retain counsel by October 11,
2019 and appear for deposition on or before October 24, 2019.

9. Pursuant to this Court’s order, Movant has retained counsel for the limited purpose of
representing him in a deposition by attorney Samantha Haimo now scheduled for October 22, 2019.

10. In the meantime, Relief Defendant is advised that Plaintiff, along with Defendants Jeffrey
M. Siskind and Frank Zokaites, have recently sent Cross-Notices of Taking Deposition by email.

11. Additionally, Defendant Frank Zokaites has additionally sent a list of documents for Relief
Defendant to produce at his unnoticed deposition of Relief Defendant and suggested that his notice
was simply a continuation of a previously served notice on Relief Defendant.

12. Again, Relief Defendant respectfully requests that the parties obey the rules and provide
Relief Defendant with 14 days written notice by US Mail as additionally ordered by this Court.

WHEREFORE, Relief Defendant Robert Gibson requests entry of an Order protecting him
from the pile-on examination and production without proper notice and requiring that the parties
obey the rules concerning reasonable notice by US Mail in their attempts to seek testimony of

Movant, and granting such other and further relief as the Court deems just and proper.

 
Respectfully submitted this 21‘ day of October 2019

ert Gibson
1709 22"4 Ave North
Lake Worth Beach, FL 33460
561-868-2100

intelexigent@gmail.com

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 21% day of October 2019, a copy of the foregoing

was served upon all parties registered to receive electronic notification in this case via email

and/or via U.S. Mail as indicated on the Service List below.

Robert Gibson

 

Notice will k I vi M .

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

 
 

 

 

Jeffrey M Siskind on behalf of Defendant OB Real Estate Holdings 1732, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez(@gjb-law.com, gjbecf@gjb-law.com:chopkins@gjb-law.com:jzamora@gib-
law.com:ecastellanos(@gjb-law.com:gjbecf(@ecf.courtdrive.com

Noti Lb I vig U.S. Mail .
Second Siskind Family Trust
c/o Tanya Siskind, Trustee

3465 Santa Barbara Drive
Wellington, Florida 33414

Frank Zokaites
375 Golfside Drive
Wexford, PA 15090

Sovereign Gaming and Entertainment, LLC

c/o Jeffrey M. Siskind, on behalf of William Siskind, deceased
3465 Santa Barbara Drive

Wellington, Florida 33414

Zokaites Properties, LP

c/o Frank Zokaites, for General Partner, Zokaites Contracting, Inc.
375 Golfside Drive

Wexford, PA 15090

 
